Citation Nr: 1547194	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected hearing loss.  


REPRESENTATION

Veteran represented by:	Vincent J. Pastore, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This case was previously before the Board in February 2014.  At that time, the Board denied the Veteran's claim for an increased evaluation for hearing loss.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court approved an October 2014 Joint Motion for Remand that vacated the Board's February 2014 decision and returned the case to the Board based on a lack of notice for a Board hearing.  In a March 2015 Board remand, the case was remanded to the agency of original jurisdiction (AOJ) to provide a Board hearing in light of the Joint Motion for Remand.  The matter is again before the Board.  

The Veteran testified at a videoconference hearing held at the RO in October 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA electronic claims system are duplicative of the evidence in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets any additional delay, a remand is required for further evidentiary development.  The Veteran was last provided a VA examination in connection with his service-connected hearing loss in December 2012; however, there is a suggestion that the service-connected disability has continued to worsen since that time.  Specifically, the Veteran submitted a private audiogram which showed decreased hearing acuity since the December 2012 VA examination.  See July 2013 private audiogram.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected hearing loss.  To the extent that the Veteran's representative testified that a new examination is not necessary because the July 2013 private audiology examination is adequate for rating purposes, the Board finds that it is not.  Specifically, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and it is unclear whether the audiologist conducted a controlled speech discrimination test (Maryland CNC) pursuant to 38 C.F.R. § 4.85.  In light of the above, the Veteran should also be provided with an opportunity to obtain clarification from the July 2013 audiologist as to whether the speech discrimination test was conducted pursuant to the Maryland CNC testing requirements.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to seek clarification from the private audiologist who conducted the July 2013 evaluation as to whether the audiologist used a controlled speech discrimination test (Maryland CNC) and an opportunity to submit the audiologist's response.  

2.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of the Veteran's service-connected bilateral hearing loss.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  A complete rationale for all opinions expressed should be provided.  The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

